It seems to be clear from the record in this case that the capital letters, "H.S.," as used in the description have been sufficiently identified by the pleadings to be taken to mean "Hartsfield's Survey" in Wakulla County. See Broadwater v. Tampa Shores, *Page 881 126 Fla. 116, 170 Sou. Rep. 657. This being true, it seems to me that if Hartsfield's Survey is sufficient as a reference for conveying land, it is sufficient as a reference for assessing taxes on lands within such survey. Hartsfield's survey covers a large portion of Wakulla County that has never been surveyed by the United States government because it is a part of Forbes Purchase. I think that Hartsfield's Survey is sufficiently notorious to warrant our judicially noticing it. See Osteen v. Wynn,131 Ga. 209, 62 S.E. 37, 127 A.S.R. 212.